— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated October 16, 1990, which granted the defendant’s motion for partial summary judgment and struck that portion of item number 7 of the plaintiffs’ bill of particulars which recites "and otherwise being reckless, careless and negligent”.
Ordered that the order is affirmed, with costs.
It was not an improvident exercise of discretion for the Supreme Court to grant the defendant’s motion (see, CPLR 2106; Matter of American Sec. Ins. Co. v Austin, 110 AD2d 697). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.